UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7081



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONALD WARDRICK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CR-
95-294, CA-99-3381-PJM)


Submitted:   October 24, 2002             Decided:   November 6, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leonard L. Long, Jr., Washington, D.C., for Appellant. David Ira
Salem, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Wardrick appeals the district court’s order denying

relief on his motion filed under Rule 33 of the Federal Rules of

Criminal Procedure.    We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See United States v. Wardrick, Nos. CR-95-294; CA-

99-3381-PJM (D. Md. June 3, 2002).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2